DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 10/26/22 has been entered.

Specification
The amendment to the specification filed 10/26/22 has been entered.

Claim Objections
Claims 1-13 are objected to because of the following informalities:  
In claim 1, “determine” should be changed to --determining-- in line 8.
In claims 10 and 12, there is lack of antecedent basis in the claim for “said plurality of temperature measurements” in lines 1-2 (it appears that “measurements” should be changed to --points-- in line 2).
Claim 13 is dependent on cancelled claim 8. For examination purposes, claim 13 is considered to be dependent on claim 1.
Claims 2-9 and 11 are objected to for being dependent on an objected base claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention because claim 13 is dependent on cancelled claim 8. For examination purposes, claim 13 is considered to be dependent on claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 and 9-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the publication titled “Evaluation of Low Temperature Cracking Resistance of WMA” by Kim et al [hereinafter Kim] cited in the IDS filed 3/24/22.
Referring to claim 1, Kim discloses a method of predicting or determining temperature for thermal cracking of a composite material (asphalt mixture) (Ohio CTE test) (page 37, figure 4.12; page 106, figure B.1; and pages 107-108, section B.6), comprising:
reducing the temperature of a composite material along a range of temperatures from a first temperature to a second temperature (page 37, figure 4.12; page 38, lines 1-2; page 105, section B2, lines 1-3);
measuring dimensional changes in said composite material at a plurality of temperature points along said range of temperatures (pages 31-32, section 4.5.1, lines 5-10 and figure 4.6) to generate a curve (page 36, figure 4.11) related to thermal strain versus temperature of said composite material (page 35, section 4.5.5, lines 1-3); and
determining a transition temperature (Tg) for said composite material (page 36, figure 4.11), said transition temperature being at the intersection of two asymptotes (glassy asymptote and liquid asymptote) of said curve (page 35, section 4.5.5);
wherein said transition temperature (Tg) correlates to the thermal cracking temperature of said composite material (page 108, step 23, figure B.2: CTE is a function of Tg; and page 93, section 6.3, lines 3-4 and 10-11: thermal cracking temperature is a function of CTE).

Referring to claim 2, Kim discloses that the composite material is an asphalt mixture (page 106, figure B.1).

Referring to claim 3, Kim discloses that the first temperature is about 20°C and the second temperature is about -60°C (page 107, section B.6, step 19; and page 105, section B.2, lines 1-3).

Referring to claim 4, Kim discloses that reducing the temperature of said composite material is performed at a rate chosen from 10°C per hour (page 37, section 4.5.6, lines 1-2) and 20°C per hour (page 107, section B.6, step 19).

Referring to claim 5, Kim discloses that measuring dimensional changes in said composite material further includes obtaining a first measurement of dimensional change (using LVDT1) and a second measurement of dimensional change (using LVDT2) (pages 31-32, section 4.5.1, lines 6-10, and figure 4.6; and page 37, figure 4.12).

Referring to claim 6, Kim discloses that said first measurement of dimensional change and said second measurement of dimensional change are taken in a manner substantially perpendicular to one another (pages 31-32, section 4.5.1, lines 6-8, and figure 4.6; and page 37, figure 4.12).

Referring to claim 7, Kim discloses that said first measurement and said second measurement are taken by a first linear variable differential transducer (LVDT1) and a second linear variable differential transducer (LVDT2) (page 31, section 4.5.1, lines 6-8).

Referring to claim 9, Kim discloses that each of said plurality of temperature points of said sample includes a first measurement of temperature of said composite material taken at an exterior surface of said composite material (page 37, section 4.5.6, lines 12-14), and a second measurement of temperature of said composite material taken at the interior of said composite material (page 37, section 4.5.6, lines 12-13).

Referring to claim 10, Kim discloses that said plurality of temperature measurements further comprises a third measurement taken of an interior space of a chamber (page 38, lines 1-2), said composite material being positioned in said interior space (page 37, figure 4.12).

Referring to claim 11, Kim discloses that said positioning of said composite material within in said interior space occurs within a frame disposed within said interior space (page 37, section 4.5.6, lines 11-15, and figure 4.12).

Referring to claim 12, Kim discloses that said plurality of temperature measurements further comprises a fourth measurement taken of said frame (page 37, section 4.5.6, lines 11-12).

Referring to claim 13, Kim discloses that said plurality of temperature measurements are each taken at sixty second intervals (page 38, lines 1-2; and page 107, section B.6, step 20).

Response to Arguments
Applicant's arguments filed 10/26/22 have been fully considered, but they are not persuasive. 
Applicant’s arguments (see pages 7-8 and 13-14 of the response with respect to independent claim 1) that Kim does not disclose determining the temperature at which cracking of the composite material occurs or will occur (the transition temperature) being at the intersection of two asymptotes of the generated curve, and does not include any recognition or identification of the transition temperature at which  thermal cracking of a composite material will occur, are not persuasive because these features are not claimed. In claim 1, lines 10-11 state that the transition temperature correlates to the thermal cracking temperature of the composite material. As stated in the rejection of claim 1 above, Kim discloses that the CTE of an asphalt mixture (composite material) is based on the transition temperature (Tg) of the asphalt mixture (composite material) (page 108, step 23, figure B.2), and states that the thermal cracking temperature of asphalt mixtures (composite materials) is based on the CTE of the asphalt mixtures (composite materials) (page 93, section 6.3, lines 3-4 and 10-11). Therefore, Kim discloses that the transition temperature (Tg) of the composite material correlates to the thermal cracking temperature of said composite material, as in claim 1, by virtue of the CTE of the composite material. 

The declaration under 37 CFR 1.132 filed 10/26/22 is insufficient to overcome the rejection of claims 1-7 and 9-13 based upon Kim as set forth in the last Office action because of the reasons stated above with respect to the applicant’s arguments.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRELLYS JAGAN whose telephone number is (571)272-2247. The examiner can normally be reached Tuesday-Friday 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MIRELLYS JAGAN/
Primary Examiner
Art Unit 2855
11/1/22